Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed  6/22/2022 have been fully considered.  Applicant has argued that Dobbertin does not include an ultraviolet absorbent, although Dobbertin includes TiO2 or ZnO.  Applicant has argued that Dobbertin does not disclose the materials as light absorbers.  This argument is respectfully found to be not persuasive because the materials, although disclosed by Dobbertin to be light scattering, have light absorbing properties, as is well known in the art, and therefore it is believed that Dobbertin includes light scattering material in the including of TiO2 or ZnO, as the properties of the material are inherent to the material (MPEP 2114). Applicant has also argued that as Dobbertin discloses other light scattering materials, there is not motivation to choose TiO2 or ZnO.  This argument is respectfully found to be not persuasive because patents are relevant as prior art for all they contain, and claim 1 to include nonpreferred and alternative embodiments constitute prior art (MPEP 2123).  Applicant has amended claim 1 to include “and the second ultraviolet light absorbent are each independently “ before the recitation a compound that includes a hydroxyl group.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1   3-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2016/0064690 A1)(“Kook”) in view of Tanaka et al (US 2018/0009775 A1)(“Tanaka”) and of Ouderkirk et al (US 2013/0235515 A1)(“Ouderkirk”) and of Dobbertin et al (US 2014/0374729 A1) and of Liu et al (US 2015/0056757 A1)(“Liu”) and Hofer et al (US 3,716,586).
Kook discloses a display (Abstract) including 
A substrate 100 shown in Fig. 2,, a display on the substrate including a plurality of display elements, as Kook discloses in Fig. 2 a display region including a plurality of pixels and a nondisplay region (para. 0029)
An encapsulator covering the display part shown in Fig. 2 which includes layers 170, 165, and 160 (para. 0037), 
The encapsulator includes a first inorganic film 160, an organic film  165 and a second inorganic film  170 (para. 0037) in a sandwich structure in which the organic film is between the first and second inorganic films (Fig. 2)
The organic film directly contacts the first and second inorganic films (Fig. 2).
Kook  is silent with respect to the transmittance of the organic film and with respect to an ultraviolet light absorbent and including a hydroxyl group being the organic film exhibits a transmittance of 80% or higher with respect to light having a wavelength of 430 nm, and 
Kook is also silent with respect to the organic film includes an ultraviolet light absorbent and with respect to 
The  ultraviolet light absorbent is a compound that includes a hydroxyl group and first and second light absorbent with different wavelength ranges
And Kook is also silent with respect to the first and second ultraviolet light absorbent are each independently a compound that includes a hydroxyl groupl
Tanaka, in the same field of endeavor of photosensitive layers for OLED  display devices (para. 0002), discloses that properties such as photosensitivity and transmittance are important (para. 0012), and Tanaka also discloses acrylic compounds (para. 0005) such as methacrylates (para. 0033), including acrylates which include hydroxyl groups (para. 0134) and the addition of ultraviolet absorbers (para. 0255) such as benzophenones (para. 0254).
Ouderkirk, in the same field of endeavor of curable sealant for display devices (para. 0007), and Ouderkirk also discloses that for acrylates (para. 0011) and methacrylates (para. 0027), the transmittance for wavelengths 420 nm and greater, which includes 430 nm, is greater than 80%, as Ouderkirk discloses that for greater than 420 nm, the obscuring is less than 5%, which is a disclosure of the transmittance is greater than 80% (Abstract and Fig. 2).
Dobbertin, in the same field of endeavor of light absorbing material in planarization or encapsulation layer (Abstract and para. 0096), discloses organic films with light absorbant in the organic film in a stack which includes organic films and inorganic films stacked in a multilayer arrangement (para. 0093-0094) and the material can include TiO2 or ZnO (para. 0096).
 Liu, in the same field of endeavor of curable encapsulants (Abstract), discloses antroquinone and benzophenone, which are uv light absorbers (para. 0035) .
Hofer, in the same field of endeavor of reaction initiation (Abstract) discloses reaction initiation in benzophenone with hydroxyl groups (col. 2, lines 42-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the compounds and the monomers disclosed by Tanaka with the display disclosed by Kook in order to obtain the benefit of high sensitivity and transmittance as disclosed by Tanaka (para. 0012) and because Tanaka discloses compounds and monomers of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Dobbertin with the device disclosed by Kook in order to obtain the benefit of providing protection from defined wavelengths of light to the device as disclosed by Dobbertin (Dobbertin, para. 0114).
Ouderkirk provides support that the arrangement disclosed by the combination of Kook and Tanaka has a transmittance within the recited range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the compounds disclosed by Liu with the device disclosed by Kook because Liu discloses compounds of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a hydroxyl group compound as disclosed by Hofer with the device disclosed by Kook in order to obtain the benefit of improved reaction as disclosed by Hofer(Hofer, col. 2, lines 41-62).
Re claim 3:  The combination of Kook and Tanaka and Ouderkirk and Dobbertin  discloses a uv light absorbent added to the composition stated in the rejection of claim 1 above, as Tanaka discloses addition of benzophenones (para. 0254).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added benzophenone as disclosed by Tanaka to the device disclosed by Kook in order to obtain the benefit of a sensitizer as disclosed by Tanaka (para. 0254-0255).
Re claim 4:  Kook discloses the apparatus as stated in the rejection of claim 1 above includes the organic film includes an acrylic group functional group (para. 0039).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 5:  The combination of Kook and Tanaka and Ouderkirk and Dobbertin and Liu and Hofer discloses the display as stated in the rejection of claim 1 above with tranmittance of less than or equal to 10% with respect to light of wavelength of 405 nm, as Ouderkirk, in the same field of endeavor of curable sealant for display devices (para. 0007),  discloses that for acrylates (para. 0011) and methacrylates (para. 0027), the transmittance for wavelengths of 300 to 400 nm the transmittance is less than about 5% (Abstract and Fig. 2).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 6:  Kook  discloses the uppermost top film of the encapsulator of the display apparatus includes an inorganic material and does not include the ultraviolet light absorbent, as Kook discloses the uppermost top film of the encapsulator of the display is for example silicon oxide(SiOx) (para. 0038).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
           Re claim 7:  Kook discloses the display apparatus including a plurality of display elements as stated in the rejection of claim 1 above, and Kook also discloses the display elements emit light in a direction toward the encapsulator, as Kook discloses the top or the bottom electrode  is formed by a transparent conductive film depending upon whether the light is emitted through the top of the device  or the substrate (para. 0033). The reasons for combining the references are the same as stated above in the rejection of claim 1.
          Re claim 16: The combination of Kook and Tanaka and Ouderkirk and Dobbertin and Liu and Hofer discloses the limitations on the transmittance at the recited wavelength ranges, as   Tanaka discloses acrylic compounds (para. 0005) such as methacrylates (para. 0033), including acrylates which include hydroxyl groups (para. 0134) and the addition of ultraviolet absorbers (para. 0255) such as benzophenones (para. 0254), and Ouderkirk discloses transmittance for wavelengths 420 nm and greater, which includes 430 nm, is greater than 80%, as Ouderkirk discloses obscuring is less than 5% , which is a disclosure of the transmittance is greater than 80% (Abstract and Fig. 2).  Ouderkirk provides support that the arrangement disclosed by the combination of Kook and Tanaka has transmittance within the recited range.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895